Case 2:19-cv-11044-DML-DRG ECF No. 90, PageID.4167 Filed 06/04/20 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN


RICHARD FRANCIS, et al.,

individually and on behalf of all
others similarly situated,             2:19-cv-11044-DML-DRG

             Plaintiffs,               Judge David M. Lawson
                                       Magistrate Judge David R. Grand
v.

GENERAL MOTORS LLC,

             Defendant.



                 GENERAL MOTORS’ RESPONSE TO
           PLAINTIFFS’ MOTION FOR STATUS CONFERENCE
Case 2:19-cv-11044-DML-DRG ECF No. 90, PageID.4168 Filed 06/04/20 Page 2 of 7




                       STATEMENT OF ISSUE PRESENTED
1.    Whether the Court should grant Plaintiffs’ Motion for Status Conference
      where GM has a pending motion to dismiss, Plaintiffs intend to amend the
      operative complaint, and the Parties are working cooperatively?

      GM answers:                    No.

      Plaintiffs answer:             Yes.

      The Court should answer:       No.




                                       2
Case 2:19-cv-11044-DML-DRG ECF No. 90, PageID.4169 Filed 06/04/20 Page 3 of 7




                         STATEMENT OF
           CONTROLLING OR MOST APPROPRIATE AUTHORITY

None.




                                      3
Case 2:19-cv-11044-DML-DRG ECF No. 90, PageID.4170 Filed 06/04/20 Page 4 of 7




      General Motors LLC respectfully states in response to plaintiffs’ motion for

status conference that it is premature to hold a status conference to set a discovery

schedule due to (1) GM’s pending motion to dismiss, and (2) plaintiffs’ intent to

amend the operative complaint.

                          RELEVANT BACKGROUND

      On September 11, 2019, the Court held a Case Management and Scheduling

Conference at which it set filing deadlines for plaintiffs’ amended consolidated

class action complaint, GM’s responsive pleading, and the parties’ initial

disclosures. ECF No. 34. The Court made clear during these proceedings that it

would not set a schedule for discovery until after GM’s motion to dismiss was

adjudicated. Tr. 13:16-25, ECF No. 65 (Sept. 11, 2019).

      On September 30, 2019, plaintiffs filed the consolidated amended class

action complaint (“CAC”). ECF No. 41. GM moved to dismiss the CAC in its

entirety on November 29, 2019. ECF No. 53. The parties have fully briefed the

motion and the Court indicated that it will issue its ruling without oral argument.

      On January 8, 2020, the parties submitted a stipulated ESI protocol and a

proposed protective order. ECF Nos. 62 and 63. The Court approved the protective

order January 28, 2020. ECF No. 68. Except for a two-month slowing of discovery

efforts due to the global Covid-19 pandemic, the parties have been proceeding with

discovery in accordance with the ESI protocol and protective order. To date,



                                          4
Case 2:19-cv-11044-DML-DRG ECF No. 90, PageID.4171 Filed 06/04/20 Page 5 of 7




plaintiffs and GM have successfully worked together to resolve any issues.

                                   ARGUMENT

      Plaintiffs’ motion should be denied for three reasons.

      First, the Court has not ruled on GM’s motion to dismiss the CAC. A

decision on GM’s motion is necessary for the parties to understand the scope of the

case, and more efficiently and accurately plan for discovery needs on any claims

that proceed. The Court explained at the September 11, 2019 scheduling

conference that it would only issue a case management schedule (and, therefore, a

plan for discovery) if GM’s motion to dismiss the CAC is “denied” or “not granted

in full.” Tr. 13:16-25, ECF No. 65 (Sept. 11, 2019). There has been no material

change to justify departing from the Court’s guidance.

      Second, plaintiffs have stated that they will be materially altering the CAC

by adding and removing plaintiffs and claims. These changes may warrant another

motion to dismiss. The scope of this case will remain unsettled until plaintiffs, and

then the Court, set the bounds of the complaint.1



1
 To the extent plaintiffs seek to push forward with discovery in order to obtain
documents from GM to aid in plaintiffs’ forthcoming second amended complaint,
such tactics are not appropriate. A plaintiff “is not entitled to discovery simply to
search for ways to defeat a motion to dismiss.” Michigan Millers Mut. Ins. Co. v.
Travelers Indem. Co. of Conn., No. 16-11767, 2016 WL 7100539, at *6 (E.D.
Mich. Dec. 6, 2016); see also New Albany Tractor, Inc. v. Louisville Tractor, Inc.,
650 F.3d 1046, 1051 (6th Cir. 2011) (discovery is not a remedy for inadequate
                                                                       (continued…)

                                          5
Case 2:19-cv-11044-DML-DRG ECF No. 90, PageID.4172 Filed 06/04/20 Page 6 of 7




      Third, plaintiffs and GM have successfully and efficiently navigated any

challenges in accordance with the agreed-upon ESI protocol and protective order,

even in the absence of a discovery schedule. Intervention by the Court is not

necessary at this time. GM will continue to work cooperatively with plaintiffs’

counsel on discovery.

                                 CONCLUSION

      For the reasons stated above, GM requests the Court deny plaintiffs’ motion

for status conference.

Dated: June 4, 2020             Respectfully submitted,

                                      /s/ Stephanie A. Douglas
                                      Stephanie A. Douglas
                                      BUSH SEYFERTH PLLC
                                      100 W. Big Beaver Road, Suite 400
                                      Troy, MI 48084
                                      Telephone: (248) 822-7806
                                      Fax: (248) 822-7806
                                      douglas@bsplaw.com

                                      Kathleen Taylor Sooy
                                      Jerome A. Murphy
                                      Jared A. Levine
                                      Rachel P. Raphael
                                      CROWELL & MORING LLP
                                      1001 Pennsylvania Avenue, N.W.
                                      Washington, DC 20004
                                      Telephone: (202) 624-2500

      (continued…)
pleading).



                                         6
Case 2:19-cv-11044-DML-DRG ECF No. 90, PageID.4173 Filed 06/04/20 Page 7 of 7




                                   Fax: (202) 628-5116
                                   ksooy@crowell.com
                                   jmurphy@crowell.com
                                   jalevine@crowell.com
                                   rraphael@crowell.com

                                   Counsel for General Motors LLC




                                      7
